I Having duly Considered the Preparatory Examination and all the Papers and writings deliver’d by the Cap* of the Privateer to the master of the Prize and also the depositions given in open Court and Likewise weighed the arguments of the advocates as well on the part of the Captor as on the part of the Claimant. It appears to me that the Sloop and Cargo was not the Property of the Subjects of the King of Spain as Sett forth in Said Libel But the Property of Persons Living at the Island of Curracoa and Subjects of the States General. I do therefore Acquit Said Sloop and Cargo
Chambers Russell Judge of Admiralty
[Admiralty Papers, V, 134]